Exhibit 10.1

SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

This Second Amended and Restated Employment Agreement (this “Agreement”) is made
this 12th day of June, 2007 (the “Effective Date”), by and between MISSION
COMMUNITY BANK (the “Bank”), having a principal place of business at 581 Higuera
Street, San Luis Obispo, California  93406, and ANITA M. ROBINSON (“Executive”),
whose residence address is 8570 Corriente Road, Atascadero, California  93422,
with reference to the following:

R E C I T A L S

WHEREAS, the Bank is a banking corporation duly organized, validly existing, and
in good standing under the laws of the State of California, with power to own
property and carry on its business as it is now being conducted;

WHEREAS, the Bank desires to continue to avail itself of the skill, knowledge,
and experience of Executive in order to insure the successful management of its
business;

WHEREAS, the Bank and Executive entered into that certain Employment Agreement
effective January 1, 2002, as amended by an Amended and Restated Employment
Agreement dated as of August 28, 2006 (collectively, the “Original Agreement”),
which Original Agreement has been amended by mutual agreement of the parties
through the Effective Date;

WHEREAS, the parties hereto desire to specify the terms of Executive’s continued
employment by the Bank as controlling Executive’s continued employment with the
Bank; and

WHEREAS, the parties wish to enter into this Agreement to reflect the Original
Agreement as amended by the parties through the Effective Date and to supersede
the Original Agreement;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and intending to be legally bound, it is agreed that from and after the
Effective Date, the following terms and conditions shall apply to Executive’s
said employment:

A G R E E M E N T

A.                                   TERM OF EMPLOYMENT

1.             Term.  The Bank hereby employs Executive and Executive hereby
accepts employment with the Bank for the period commencing on January 1, 2007
and terminating on December 31, 2012, unless terminated earlier as provided for
in this Agreement (the “Term”).  Where used herein, “Term” shall refer to the
entire period of employment of Executive by Bank hereunder, whether for the
period provided above, including any extensions thereof, or whether terminated
earlier as hereinafter provided.


--------------------------------------------------------------------------------


B.                                     DUTIES OF EXECUTIVE

1.             Duties.  Executive shall perform the duties of Chief Executive
Officer of the Bank, subject to the powers by law vested in the Board of
Directors of the Bank and in the Bank’s shareholders.  The duties of Executive
may be changed from time to time by the mutual consent of Executive and Bank
without resulting in a rescission of this Agreement, Executive agrees to also
hold the office of President of the Bank at the request of the Board of
Directors of the Bank.  Notwithstanding any such change from the duties
originally assigned and specified above, or hereafter assigned, the employment
of Executive shall be construed as continuing under this Agreement as modified;
provided, however, any material changes in Executive’s duties, without
Executive’s consent, shall be construed as a termination of Executive without
cause.  Without limiting the foregoing, Executive agrees to hold such positions
with Mission Community Bancorp (the “Company”) as the Company may direct without
payment of additional compensation.  During the Term, Executive shall perform
exclusively the services herein contemplated to be performed by Executive
faithfully, diligently, and to the best of Executive’s ability, consistent with
the highest and best standards of the banking industry and in compliance with
all applicable laws and the Bank’s Articles of Incorporation, Bylaws, and
internal written policies.  Executive shall also be nominated by the Boards of
Directors of the Company and the Bank to serve as a director of the Company and
the Bank during the Term. 

2.             Conflicts of Interest.  Except as permitted by the prior written
consent of the Board of Directors of the Bank, Executive shall devote
Executive’s entire productive time, ability, and attention to the business of
the Bank during the Term, and Executive shall not directly or indirectly render
any services of a business, commercial, or professional nature, to any other
person, firm, or corporation, whether for compensation or otherwise, which are
in conflict with the Bank’s interest. 

C.            COMPENSATION

1.             Base Salary.  For Executive’s services hereunder, commencing
January 1, 2007, the Bank shall pay or cause to be paid as annual base salary to
Executive the sum of not less than One Hundred Seventy-Five Thousand Dollars
($175,000) for each year (i.e., 12-month period) of the Term (the “Base
Salary”).  Said salary shall be payable in equal installments in conformity with
Bank’s normal payroll periods.  Annual increases, if any, commencing January 1,
2008, may be made in the sole discretion of the Board of Directors.

2.             Bonuses.  During the first year of the Term, Executive shall be
entitled to receive as an incentive, a bonus as determined and payable in
accordance with the Bank’s Officers’ Incentive Compensation Program as set forth
on Exhibit “A” hereto, as it may be amended from time to time by mutual
agreement of the Board of Directors and Executive, together with such other
bonus as the Board of Directors shall determine from time to time in its sole
and absolute discretion (collectively, the “Incentive Bonus”).  Thereafter,
Executive’s Incentive Bonus shall be reviewed and determined annually. 

D.            EXECUTIVE BENEFITS

1.             Vacation and Sick Pay.  Executive shall be entitled to four (4)
weeks vacation during each year of the Term; provided, however, that for each
year of the Term, Executive is required to and shall take at least two (2) weeks
of said vacation (the

2


--------------------------------------------------------------------------------


“Mandatory Vacation”), which shall be taken consecutively.  Any vacation time
not used in excess of the Mandatory Vacation may be accumulated in accordance
with Bank’s Personnel Policy.  Executive shall also be entitled to sick pay in
accordance with Bank’s Personnel Policy.

2.             Automobile Allowance.  During the Term, the Bank shall provide
Executive with a $1,000.00 per month automobile allowance.  Provided the Bank
pays the foregoing automobile allowance, the Bank shall have no other duty,
responsibility or liability on account of Executive’s automobile and at all
times during the Term, Executive shall maintain such insurance on the automobile
including, without limitation, liability for personal injury and property damage
as the Bank shall from time to time reasonably require to protect Bank against
any loss which may arise from Executive’s use of the automobile while working
for the Bank.

3.             Group Medical and Life Insurance Benefits.  The Bank shall
provide for Executive, at Bank’s expense, participation in the Bank’s existing
medical, dental, vision, accident, health and life insurance benefits in
accordance with benefits provided to Bank employees generally, but at a level
commensurate with other officers of the Bank; provided however, that, subject to
satisfying the requirements of the insurer(s), Executive shall be provided
$750,000 in life insurance benefits (collectively, the “Insurance Coverage”). 
Said Insurance Coverage shall be in existence as of the Effective Date hereof
and shall continue throughout the Term.  The Bank’s liability to Executive for
any breach of this Paragraph D.3 shall be limited to the amount of premiums
required hereunder to be payable by the Bank to obtain or maintain, as
applicable, the coverages contemplated herein.

4.             Stock Options.  All options to purchase shares of the authorized
but unissued Common Stock of the Company heretofore granted to Executive shall
remain in full force and effect subject to the terms and conditions of those
options as so granted.  The Bank and Executive acknowledge and agree that as of
the Effective Date Executive has been granted options which remain unexercised
to purchase those shares of the Company’s Common Stock as listed on Exhibit “B”
hereto.  By separate stock option agreement Executive shall also be given a new
option to purchase a number of shares of the Company common stock equal to the
lesser of (a) 25,000 shares or (b) 5.0% of the number of shares issued in the
first public offering of Company shares occurring after the Effective Date and
prior to December 31, 2007, which option shall be granted as of the date of the
final closing of such offering.  The exercise price per share shall be equal to
the greater of the fair market value per share of the common stock of the
Company on the date of grant or the offering price in such offering.  In the
event the offering is not completed, no options will be issued.  The term of the
option shall be ten years and shall vest in five (5) annual installments of 20%
per year over a period of five (5) years, with the first such installment to
vest one year after the Effective Date and with subsequent installments vesting
on the second, third, fourth and fifth anniversaries of the Effective Date.  The
option shall be a non-qualified option for purposes of the Internal Revenue Code
of 1986.  The shares to be issued upon the exercise of the option will be
restricted securities, will not be required to be registered under the
Securities Act of 1933, and may not be sold by Executive except pursuant to an
effective registration statement or applicable exemption therefrom.  The stock
option agreement shall set forth additional terms for such option.

5.             Additional Benefits.  Executive shall be entitled to participate
in all programs, rights and benefits for which Executive is otherwise entitled
under any 401(k)

3


--------------------------------------------------------------------------------


plan, bonus plan, incentive plan, participation plan, extra compensation plan,
pension plan, profit sharing plan, savings plan, life, medical, dental, other
health care, disability or other insurance plan or policy or other plan or
benefit Bank may provide for senior executives or for employees of Bank
generally, from time to time, in effect during the Term. 

E.                                      REIMBURSEMENT FOR BUSINESS EXPENSES

1.             Business Expenses.  Executive shall be entitled to reimbursement
by the Bank for any ordinary and necessary business expenses incurred by
Executive in the performance of Executive’s duties and in acting for the Bank
during the Term, which types of expenditures shall be determined by the Board of
Directors, provided that:

(a)           Each such expenditure is of a nature qualifying it as a proper
deduction on the federal and state income tax returns of the Bank as a business
expense and not as a deductible compensation to Executive; and

(b)           Executive  furnishes  to  the  Bank  adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities  for  the  substantiation  of 
such  expenditures  as deductible business expenses of the Bank and not as
deductible compensation to Executive.

2.             Reimbursement.  Executive agrees that, if at any time payment
made to Executive by Bank for business expense reimbursement shall be disallowed
in whole or in part as deductible business expense by the appropriate taxing
authorities, the amount so disallowed shall be treated as taxable compensation
to Executive.

F.                                      TERMINATION

1.             Termination for Cause.  The Bank may terminate Executive’s
employment at any time by action of the Board of Directors for “cause” if:

(a)           Executive fails to perform or habitually neglects the duties which
Executive is required to perform hereunder;

(b)           if Executive engages in illegal activity which materially
adversely affects the Bank’s reputation in the community or which evidences the
lack of Executive’s fitness or ability to perform Executive’s duties as
reasonably determined by the Board of Directors, in good faith;

(c)           Executive commits any act which would cause termination of
coverage under the Bank’s Bankers’ Blanket Bond as to Executive or as to the
Bank as a whole;

(d)           any regulatory authority having supervisory authority over Bank
exercises its cease and desist powers to remove Executive from office or advises
Bank that Executive should be removed from office;

(e)           if the Bank is closed by or taken over by the California
Commissioner of Financial Institutions or other supervisory authority, including
the Federal Deposit Insurance Corporation;

4


--------------------------------------------------------------------------------


(f)            in the event of Executive’s death, or if Executive is found to be
physically or mentally incapable of performing Executive’s duties for a period
of ninety (90) days or greater by the Board of Directors, in good faith; or

(g)           any other act or omission which would constitute “cause” under
California law occurs.  Such termination shall not prejudice any remedy which
the Bank may have at law, in equity, or under this Agreement.

Termination pursuant to this Paragraph F.1 shall become effective two (2) days
after written notice of termination.

2.             Change in Control Event.  In the event of a “Change of Control”
Executive’s employment with the Bank may not be terminated by Bank, the
surviving or resulting entity or the transferee of the Bank’s assets.  In the
event of a “Change of Control” Executive may terminate Executive’s employment
under this Agreement for “Good Cause.”

(a)                                              A Change of Control shall be
deemed to have occurred if:

(i)            there shall be consummated (A) any consolidation or merger of the
Company, other than a merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the merger have substantially the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger, in which the Company is not the continuing or
surviving corporation, or pursuant to which shares of the Company’s Common Stock
would be converted in whole or in part into cash, securities or other property,
if as a result of the consolidation or merger, the continuing or surviving
corporation acquired more than 50% of the total fair market value or total
voting power of the Company’s Common Stock, or (B) any sale, lease, exchange or
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets (which shall be defined as more than 50% of the
total gross fair market value of all of the assets) of the Company, or

(ii)           the shareholders of the Company shall approve any plan or
proposal for the liquidation or dissolution of the Company, or

(iii)          any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)), other
than the Company or a subsidiary thereof or a corporation owned, directly or
indirectly, by the shareholder of the Company, shall become the beneficial owner
(within the meaning of Rule 13(d)(3) under the Exchange Act) of securities of
the Company representing 35% or more of the combined voting power of the
Company’s then outstanding securities ordinarily (and apart from rights accruing
in special circumstances) having the right to vote in the election of directors,
as a result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, or

(iv)          at any time during a twelve-month period, individuals who, at the
beginning of such period, constituted the Board of Directors of the Company
shall cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by the Company’s shareholders of each
new director during such twelve-month period was approved by a vote of at least
two-thirds of the directors then still in office who

5


--------------------------------------------------------------------------------


were directors at the beginning of such twelve-month period, or

(v)           any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)), other
than the Company, Bank or a subsidiary thereof or a corporation owned, directly
or indirectly, by the shareholder of the Company or Bank, shall become the
beneficial owner (within the meaning of Rule 13(d)(3) under the Exchange Act) of
securities of the Bank representing 35% or more of the combined voting power of
the Bank’s then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise.

(b)           The following shall constitute “Good Cause”:

(i)            subsequent to a Change of Control, and without Executive’s
express written consent, the assignment to Executive of any duties substantially
inconsistent with Executive’s positions, duties, responsibilities and status
with Bank immediately prior to the Change of Control, or a substantial change in
Executive’s reporting responsibilities, titles or offices as in effect
immediately prior to the Change of Control, or any removal of Executive from or
any failure to re-elect Executive to any of such positions, except in connection
with the termination of Executive’s employment pursuant to Paragraph F.1 hereof,
or as a result of Executive’s retirement, or by Executive other than for Good
Cause;

(ii)           subsequent to a Change of Control a 10% or greater reduction by
Bank in Executive’s Base Salary and benefits as in effect on the Effective Date
or as the same may be increased from time to time;

(iii)          subsequent to a Change of Control and without Executive’s express
written consent, Bank’s requiring Executive to be based anywhere other than
within 15 miles of Bank’s main office location immediately prior to the Change
of Control, exclusive of required travel on Bank business; or

(iv)          subsequent to a Change of Control, the failure by Bank to obtain
the assumption of the agreement to perform this Agreement by any successor as
contemplated in Paragraph G.5 hereof.

3.             Termination Without Cause.  Notwithstanding anything to the
contrary contained herein, it is agreed by the parties hereto that either the
Bank or Executive may at any time elect to terminate Executive’s employment by
the Bank for any reason.  Such termination shall be effective upon the giving of
not less than five (5) days prior written notice where the Bank is terminating
Executive’s employment and upon the giving of not less than sixty (60) days’
prior written notice where Executive is terminating her employment hereunder.

4.             Expiration of Term Without Renewal.  If the Bank is unwilling,
for any reason whatsoever, to enter into a new employment agreement with
Executive at the expiration of the full Term, or the Executive and Bank are
unable to reach a mutually agreeable contract prior to the expiration of a full
Term, or Executive decides to retire or to take employment elsewhere at the
expiration of the full Term, then Executive=s employment

6


--------------------------------------------------------------------------------


with Bank shall terminate at the end of the full Term.

5.             Effect of Termination.

(a)           In the event Executive=s employment with Bank is terminated for
any of the reasons specified in Paragraphs F.1 or F.3 (as a result of
Executive’s election to terminate) of this Agreement, Executive shall be
entitled to (i) the Base Salary and Incentive Bonus earned by Executive prior to
the date of termination, computed pro rata up to and including that date, and
(ii) accrued but unused vacation time, but Executive shall be entitled to no
further compensation or benefits otherwise provided for or contemplated under
this Agreement.

(b)           In the event Executive=s employment with Bank is terminated
pursuant to Paragraph F.3 of this Agreement (as a result of Bank’s election to
terminate and no Change of Control has occurred), Executive shall be entitled to
(i) the Base Salary and Incentive Bonus earned by Executive prior to the date of
termination, computed up to and including that date, (ii) accrued but unused
vacation time, and (iii) an amount equal to twelve (12) months of Executive’s
Base Salary in effect immediately prior to the date of termination, payable in
equal installments over twelve (12) months in accordance with the Bank’s normal
payroll periods.

(c)           In the event Executive=s employment with Bank is terminated
pursuant to Paragraph F.2 of this Agreement (as a result of Executive’s election
to terminate for Good Cause), or by Bank or the resulting or surviving entity
pursuant to Paragraph F.3 after a Change of Control has occurred, Executive
shall be entitled to (i) the Base Salary and Incentive Bonus earned by Executive
prior to the date of termination, computed pro rata up to and including that
date, (ii) accrued but unused vacation time, (iii) the continuation of the
Insurance Coverage as provided in Paragraph D.3 hereof and the automobile
allowance as provided in Paragraph D.2 hereof for a period of twenty four (24)
months from and after the date of termination, (iv) an amount equal to twenty
four (24) months of Executive’s Base Salary in effect immediately prior to the
date of termination in a lump sum payment, and (v) a lump sum amount equal to
the Incentive Bonus paid to Executive for each of the two years preceding the
year in which the termination occurs.

(d)           The payment of such benefits shall discharge Bank from any further
liability to Executive under this Agreement.

(e)           In the event Executive=s employment with Bank and the Term are
terminated pursuant to Paragraph F of this Agreement, the provisions of
Paragraph G hereof shall survive said termination and shall inure to the benefit
of and be binding upon the parties hereto and their respective executors,
administrators, successors and assigns.

(f)            In the event Executive=s employment with Bank is terminated in
accordance with this Paragraph F of this Agreement (whether by Executive or
Bank) and at such time Executive is a member of the Board of Directors of
Company, Bank or any subsidiary thereof, or holds any other office thereof,
Executive shall, and hereby agrees to, tender Executive=s resignation from the
Board of Directors of the Company, Bank and all subsidiaries thereof and any
committees thereof and all other offices of the Company, Bank and all
subsidiaries thereof then held by Executive effective on the date of
termination.  If such resignation is not received by the Bank within three (3)
days after the date of

7


--------------------------------------------------------------------------------


termination, Executive hereby authorizes and directs the Board of Directors of
all such entities to consider the failure to so act as Executive’s resignation
from all said positions effective as of the date of termination.

G.            GENERAL PROVISIONS

1.             Trade Secrets.  During the Term, Executive will have access to
and become acquainted with what Executive and Bank acknowledge are trade
secrets; to wit, knowledge or data concerning the Bank, including its operations
and methods of doing business, and the identity of customers of the Bank,
including knowledge of their financial condition and their financial needs. 
Executive shall not disclose any of the aforesaid trade secrets, directly or
indirectly, or use them in any way, either during the Term or for a period of
five (5) years after the termination of this Agreement, except as required in
the course of Executive’s employment with the Bank.

2.             Covenant Not to Interfere.  Executive hereby covenants and agrees
that Executive will not during the Term, or for the period during which
Executive receives any compensation from Bank, whether pursuant to this
Agreement or otherwise, plus an additional period of one (1) year, disrupt,
damage, impair or interfere with the business of Bank, whether by way of
interfering with or raiding its employees, disrupting its relationships with
customers or their agents, representatives or vendors, or otherwise.  After
termination of employment, Executive is not, however, restricted from being
employed by or engaging in a competing business.

3.             Return of Documents.  Executive expressly agrees that all
manuals, documents, files, reports, studies, instruments, or other materials
used and/or developed by Executive during the Term are solely the property of
the Bank, and that Executive has no right, title, or interest therein.   Upon
termination of this Agreement, Executive or Executive’s representative shall
promptly deliver possession of all of said property to the Bank in good
condition.

4.             Notices.  All notices, demands, or other communications hereunder
shall be in writing and shall be delivered in person (professional courier
acceptable); or by United States mail, certified or registered, postage prepaid,
with return receipt requested; or by facsimile transmission; or otherwise
actually delivered, to the addresses for the parties appearing at the inception
of this Agreement.  The persons or addresses to which mailings or deliveries
shall be made may change from time to time by notice given pursuant to the
provisions of this Paragraph G.4.  Any notice, demand, or other communication
given pursuant to this Agreement shall be deemed to have been given on the date
actually delivered, if delivered in person, three (3) days following the date
mailed, if delivered by U.S. mail, or upon written confirmation of transmission,
if delivered by facsimile.

5.             Benefit of Agreement.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective executors,
administrators, successors and assigns.

6.             Review by Counsel.  Executive represents and warrants to the Bank
that she has had this Agreement reviewed by independent legal counsel of her
choice, or if she has not, that she has had the opportunity to do so, and hereby
waives any claim, objection, or defense on the grounds that this Agreement has
not been reviewed by legal

8


--------------------------------------------------------------------------------


counsel of her choice.

7.             California Law.  This Agreement is to be governed by and
construed in accordance with the laws of the State of California.

8.             Captions and Paragraph Headings.  Captions and paragraph headings
used herein are for convenience only and are not a part of this Agreement and
shall not be used in construing this Agreement.

9.             Invalid Provisions.  Should any provision of the Agreement  for 
any  reason  by  declared  invalid,  void, unenforceable by a court of competent
jurisdiction, the validity and binding effect of any remaining portion shall not
be affected, and the remaining portions of this Agreement shall remain in full
force and effect as if this Agreement had been executed with said provisions
eliminated.

10.           Entire Agreement.  This Agreement and the other agreements, plans
or documents specifically referred to herein, including Stock Option Agreements,
 contain the entire agreement of the parties.  This Agreement supersedes any and
all other agreements, either oral or in writing, between the parties with
respect to the employment of Executive by the Bank, including the Original
Agreement and any Salary Protection Agreement.   Each party to this Agreement
acknowledges that no representation inducements, promises, or agreements, oral
or otherwise, have be made by any party, or anyone acting on behalf of any
party, which are not embodied herein, and that no other agreement, statement,
premise not contained in this Agreement shall be valid or binding.  This
Agreement may not be modified or amended by oral agreement but only by an
agreement in writing signed by both the Bank and Executive.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

MISSION COMMUNITY BANK

 

 

 

 

 

 

 

By:

/s/ William B. Coy

 

 

 

William B. Coy

 

Its:

Chairman of the Board of Directors

 

 

 

 

 

 

 

By:

/s/ Roxanne Carr

 

 

Its:

Vice Chairman of the Board of Directors

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Anita M. Robinson

 

 

ANITA M. ROBINSON

 

10


--------------------------------------------------------------------------------


Exhibit A

CEO INCENTIVE COMPENSATION PROGRAM

PURPOSE

The purpose of the CEO Incentive Compensation Plan (“Plan”) is to provide an
incentive to the CEO to improve the Bank’s financial performance, and to provide
a vehicle for awarding exceptional performance.  Incentives are based on the
achievement of annual financial objectives consistent with the Bank’s long-term
goals.

TERMS

For January 1, 2007 the CEO’s benefit has been determined based on the
performance set forth below against the Bank’s approved budget.

Achievement of
Budget

 

Bonus Amount

 

80%

 

$

25,000

 

90%

 

$

50,000

 

100%

 

$

75,000

 

110%

 

$

100,000

 

120%

 

$

125,000

 

130%

 

$

150,000

 

140%

 

$

175,000

 

150%

 

$

200,000

 

 

11


--------------------------------------------------------------------------------


Exhibit B

STOCK OPTIONS

Date 
of Grant

 

Option 
Shares Granted

 

Option
Shares Unexercised

 

Price
Per Share

 

1/20/98

 

2,000

 

2,000

 

$

10.00

 

1/20/98

 

18,000

 

18,000

 

$

10.00

 

2/27/01

 

5,000

 

5,000

 

$

8.25

 

 

12


--------------------------------------------------------------------------------